Citation Nr: 0602165	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  02-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Pittsburgh, 
Pennsylvania, which denied service connection for PTSD.

A video hearing was held before the undersigned in October 
2003.  A transcript is associated with the claims folders.

In April 2004 the Board found that the veteran had submitted 
new and material evidence and the claim of entitlement to 
service connection for PTSD was reopened.  Thereafter, the 
Board remanded the case for further development.


FINDING OF FACT

The veteran does not meet the criteria for a diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The August 2002 statement of the case, September 2005 
supplemental statement of the case, and December 2001, 
January 2002, February 2002, March 2002, July 2003, May 2004, 
and May 2005 letters, gave the veteran notice of the evidence 
necessary to substantiate his claim on appeal.  

The evidence development letter dated in May 2004 also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  

The May 2004 letter told the veteran that if he had evidence 
in his possession that would support his claim, he should 
send it to VA.

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded necessary VA examinations.

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor was related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of the his service, the veteran's lay testimony alone could 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. §§ 3.304(f), 4.125 (2005) (requiring PTSD diagnoses 
to conform to the criteria in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  See 
also 38 U.S.C.A. § 1154(b) (West 2002).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

The veteran was accorded a VA examination in June 1991.  In 
regards to his stressors, he reported that in a 1968 TET 
offensive he witnessed numerous dead bodies.  He complained 
of frequent thoughts of Vietnam, depression, apathy and 
frequent day dreaming.  He denied any flashbacks or 
nightmares.  The Axis I diagnoses were dysthymic disorder and 
alcohol abuse.  The examiner opined that the veteran had 
significant depressive symptoms and had problems adjusting to 
civilian life following his return from Vietnam, but he did 
not manifest any major symptoms associated with PTSD.  

Associated with the claims folder were VA outpatient 
treatment records dated from 1991 to 2003.  These records 
reflect diagnoses of PTSD, recurrent major depressive 
disorder, rule-out PTSD, alcohol dependence, personality 
disorder, passive-aggressive and dysthymic disorder.

In October 2001 the veteran underwent a private clinical 
psychological disability evaluation.  During the examination 
the veteran related a history of serving two tours in Vietnam 
and stated that he worked with artillery.  He reported that 
when he felt threatened, he became combat minded and feared 
he would hurt someone.  He was easily frustrated and angered 
and complained of poor sleep.  He had an exaggerated startle 
response and had trouble concentrating.  The diagnoses were 
PTSD, major depression, moderate and chronic, personality 
disorder, with passive-aggressive features and alcohol abuse 
and dependence.    

In February 2002, the RO received the veteran's service 
personnel records.  The service personnel records also showed 
that he was stationed in Vietnam from June 3, 1968 to 
December 13, 1969 and he served with the Army in the 61st 
HEMC, 185th Maintenance Battalion, and the 551st Maintenance 
Company.  His military occupation was instrument repairman.  
The records do not show the award of any medals indicative of 
combat.  

In March 2002 the veteran underwent a VA PTSD examination.  
He reiterated many of his previous symptoms.  He indicated 
that he also experienced difficulty sleeping and anxiety 
which he related to bar fights which occurred over the last 
ten years.  The examiner felt these symptoms related to 
things which happened at a personal level as opposed to 
anything which transpired while the veteran was serving in 
Vietnam.  The Axis I diagnoses were dysthymic disorder, 
chronic, secondary to alcohol dependence which was chronic, 
severe and only partially in remission.  The examiner 
concluded that the veteran did not meet the diagnostic 
criteria for the diagnosis of PTSD.

During the veteran's October 2003 personal hearing, he 
testified that he came under mortar attack and that he served 
on guard duty.  He also indicated that he served at the Black 
Horse Firebase at Xuan Loc.

In correspondence from CURR dated in April 2005 it indicated 
that the enemy attacked the Xuan Loc area from May 11-12, 
1968; on May 18, 1968 Xuan Loc was again attacked; on August 
15, 1968 Xuan Loc and Gia Ray were attacked by an enemy 
force; and on October 1, 1968 Xuan Loc sustained a ground 
probe, receiving small arms and automatic weapons fire.

In June 2005 the veteran was afforded a VA PTSD examination.  
He reported numerous stressors which included: shooting a 
child in Vietnam in 1969; hiding in a Saigon tea place until 
the enemy left the establishment in November 1968; observing 
bodies being loaded onto trucks while he was stationed at 
Camp Black Horse in 1969; coming under mortar attack and 
hiding in his bunker until the next morning when he witnessed 
several dead bodies in January 1969; and lastly he stated 
that in early 1969, while he was on guard duty at Camp Black 
Horse, he experienced close incoming fire.  

The examiner opined that the veteran's described stressors 
did not meet criterion A per DSM-IV for a diagnosis of PTSD.  
Furthermore, his reported experience of an incident of 
incoming enemy fire while at Xuan Loc was very general in 
nature and his recollection of the time frame was not 
consistent with the CURR response.

The Axis I diagnoses were chronic, moderate dysthymia 
(unrelated to military service), and alcohol abuse.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).   In this case, the Board finds that, 
although the record shows an assessment and a diagnosis of 
PTSD and diagnoses of rule out PTSD, the preponderance of the 
evidence is against a finding that the veteran meets the 
criteria for a diagnosis of PTSD.

The Board finds that the medical evidence that indicates a 
diagnosis of PTSD is entitled to very low probative weight.  
The VA outpatient treatment record and an October 2001 
private examination report, which yielded the assessment and 
diagnosis of PTSD, do not indicate a review of the claims 
file, they do not discuss the specific stressors supporting 
the finding of PTSD, and they do not discuss any of the DSM-
IV criteria for the diagnosis.

The VA treatment records show that after psychiatric testing 
in January 2002, the diagnosis was rule out PTSD.  Thus, it 
appears that the testing did not confirm the presence of that 
disorder.  The December 2003 assessment of PTSD was made in 
the context of a general medical evaluation and appears to 
have been based on the veteran's report that he was being 
followed for that condition.

On the other hand, the three VA psychiatric examinations do 
reflect consideration of the claims folder, and discuss DSM-
IV criteria for the diagnosis of PTSD.  The most recent of 
these examinations took into account the private 
psychologist's evaluation and the VA outpatient treatment 
records.  For these reasons the VA examination reports are 
entitled to greater probative weight than the private 
psychologist's report and the VA outpatient treatment record.

The Board acknowledges the veteran's own statements 
contending he suffers from PTSD.  However, as a lay person, 
he is not competent to provide a medical diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against finding a 
current diagnosis of PTSD, the veteran's claim must be 
denied.  38 C.F.R. § 3.304(f) (2005).  As the preponderance 
of the evidence is against the veteran's claim, the doctrine 
of reasonable doubt is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


